 Case: 4:21-cv-00341-NAB Doc. #: 49 Filed: 07/20/21 Page: 1 of 1 PageID #: 429




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI

ARMSTRONG TEASDALE, LLP,                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Case No.       4:21-cv-00341 NAB
                                             )
MATT MARTORELLO, et al.,                     )
                                             )
       Defendants.

                     DEFENDANTS’ MOTION TO STAY DISCOVERY

       Defendants have filed a motion to dismiss for lack of personal jurisdiction. [Doc. No.

30]. It is not a perfunctory motion. Far from it. The motion raises serious questions as to the

Court’s jurisdiction over each of the six Defendants. Pursuant to Fed. R. Civ. Proc. 26(c), the

Court should thus stay discovery pending its ruling on the motion to dismiss.

       Defendants have filed a contemporaneous memorandum in support of this motion.

                                     Respectfully Submitted


JACOBSON PRESS P.C.                                 BROPHY & DEVANEY, PLLC
By: /s/ Allen P. Press_________                     Joseph F. Brophy, admitted pro hac vice
Allen P. Press, #39293                              Marianne Barth, admitted pro hac vice
222 South Central Avenue, Suite 550                 The Overlook at Barton Creek
Clayton, Missouri 63105                             317 Grace Lane, Suite 210
Phone: 314-899-9789                                 Austin, Texas 78746
Fax: 314-899-0282                                   Phone: (512) 910-7797
Press@ArchCityLawyers.com                           Joe@bdlawpllc.com
                                                    Marianne@bdlawpllc.com

                                    Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       The filing attorney certifies that on July 20, 2021 a copy of the foregoing was served
pursuant to the Court’s ECF system.
